PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/412,552
Filing Date: 2 Jan 2015
Appellant(s): SCHUMNIG et al.



__________________
Stephan A. Pendorf (Reg. No: 32,665)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the rejection of Claims 1-3, 7-9, and 11 under 35 U.S.C. §103
The Office respectfully disagrees with the Appellant’s arguments that one of ordinary skill would not look to the technically distinct field of Morita dynamic pressure bearings to modify the turbocharger of Panek.  First, the Appellant argues that Morita forms a dynamic high pressure bearing due to having very small air gaps between the rotating and stationary components, and a similar dynamic high pressure bearing could not be formed in the relatively big gap of the turbocharger of Panek, since the relatively big gap generates a ring flow that would not be allowed in the narrow gap size of Morita.  The Appellant argues that one of ordinary skill would understand that Morita teaches a dynamic pressure bearing, which requires a very thin gap, and that the teaching of a dynamic pressure bearing cannot be scaled up to a size similar to that of a turbocharger, since this would change the flow dynamics in the gap.  Second, the Appellant argues that Panek accomplishes disruption by way of raised structures projecting into the gap between the wheel and the bearing housing to disrupt air flow and that these raised structures are disadvantageous in that they could result in contact between the wheel and the bearing housing and/or necessitate an increase in the gap size.  The Appellant argues that by using grooves, the wider air gap necessary to avoid contact with the raised structures is eliminated.  Third, the Appellant argues that the manipulative steps of the method of Claim 11 do 
Regarding the argument that the dynamic pressure bearing, and thus the increase in static pressure formed from the at least one spiral-shaped groove, could not be formed in a relatively big gap as disclosed in Panek similar to how it is formed in a relatively small gap as disclosed in Morita, the increase in static pressure can be formed in Panek with the use of at least one spiral-shaped groove, as taught by Morita.  First, both Panek and Morita disclose rotating turbines and stationary structures separated by an air gap (Panek: Figure 1; Morita: Figure 11), with Morita teaching at least one spiral-shaped groove in a surface of the stationary structure that faces the turbine (Morita: Figures 11-12).  Second, with respect to the differences in gap sizes between Panek and Morita, neither Panek nor Morita disclose the size or dimensions of their respective air gaps.  The Appellant states that it is well known to one of ordinary skill in the art the sizes of the air gaps in both a turbocharger and a dynamic pressure bearing.  However, one of ordinary skill in the art would also know that turbochargers come in numerous sizes, including in sizes comparable to the size of the turbine structure disclosed in Morita.  Since neither Panek nor Morita disclose the specific size or dimensions of their respective air gaps, one of ordinary skill would know that the turbocharger of Panek can be of a similar size as the turbine flowmeter of Morita and thus the dynamic pressure bearing, and thus the increase in static pressure, formed by 
Regarding the argument that Panek accomplishes disruption by way of raised structures projecting into the gap between the wheel and the bearing housing to disrupt air flow and that these raised structures are disadvantageous in that they could result in contact between the wheel and the bearing housing and/or necessitate an increase in the gap size, the combination of Panek and Morita does not rely on the raised structures but rather on the at least one spiral-shaped grooves to disrupt air flow in the air gap.  The disadvantages of the raised structures are valid, and this is why the modification of Panek is made to include at least one spiral-shaped groove, as taught by Morita, in the turbocharger of Panek in order to increase the static pressure.  Therefore, because of the modification, the advantages of using the at least one spiral-shaped groove to increase the static pressure in the air gap are realized and the disadvantages of using the raised structures to disrupt air flow are avoided.
Regarding the argument that the manipulative steps of the Appellant’s method Claim 11 do not inherently result from the references disclosure, the steps of method Claim 11 are inherent from the disclosure of Panek and Morita.  As argued above, Panek, as modified by Morita, discloses the structure of the Appellant’s claimed exhaust gas turbocharger.  In addition, any 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L SEHN/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.